Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 30 March 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


30e mars [1778?]
J’ai l’honneur de souhaiter le bonjour à Monsieur franklin et le prie de permettre que Mr. Gardeur qui a fait les portraits de la famille Royale etc., dans un genre tout nouveau, profite de l’occasion pour faire le sien sans le gener dans la meme seance qu’il a accordée pour ce matin meme a ce que j’ai oui dire a un autre Peintre. J’espere qu’il en resultera un petit buste agreable au public et surtout a son tres humble serviteur
Dubourg
 
Addressed: A Monsieur Monsieur franklin A Passy
